Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 remained withdrawn in response of Applicant’s election of Group (I) (claims 1 and 7-10) without traverse, in the reply filed on 09/24/2021.

Status of the Claims
	Claims 1 and 7-15 are pending, claims 11-15 are withdrawn and claims 1 and 7-10 are under examination.  Claims 2-6 were previously cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No.16/638588 and 16/473695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over REES et al. (U.S. PG-Pub. No. 2002/0155969 A1) in view of AHMED et al. (U.S. PG-Pub. No. 2010/0234328 A1).
Applicants Claim
Applicants claim an antimicrobial composition comprising:
(a) 0.5 to 20% by weight of a solvent comprising an alkyl glycol ether (e.g. propylene glycol n-propyl ether);
(b) 0.1 to 20% by weight of a carboxylic acid, i.e. an aliphatic carboxylic acid (e.g. hexanoic acid or octanoic acid) having pKa greater than 4.5, or an aromatic carboxylic acid (e.g. benzoic acid) having pKa greater than 4; and
(c) 10 to 70% by weight of an anionic surfactant;
wherein the pH of the composition is in the range of 4 to 6.5; and
wherein the composition further comprises at least additional surfactant, e.g. cationic, nonionic and/or amphoteric surfactants.
Determination of the scope and content of the prior art (MPEP 2141.01)
For claims 1 and 7, REES throughout teaches an antimicrobial cleaning composition comprising (see: [0018-0020)):
(a) about 0.5 to about 10 % by weight of at least one completely water-miscible glycol ether as co-solvent, for enhancing the cleaning and evaporative properties of the composition, e.g. propylene glycol mono-propyl ether (see: page 7, reference claim 8 and claim 10, line 5; and [0044 & 0048 & 0049));
(b) about 0.01 to about 0.4 % by weight of at least one organocarboxylic acid, e.g. benzoic acid (see: [0022], [0028], claim 2); and
(c) about 0.01 to about 0.3 % by weight of at least one anionic surfactant (see: [0023]; and [0036)),
Regarding the limitation of wherein a pH of the antimicrobial composition is 4 to 6.5, REES teaches that the pH of the composition can be about 4 (see: [0022], line 6), which reads on the pH of the instant composition as claimed.
As such, the species of the alkyl glycol ether co-solvent “propylene glycol mono- propyl ether’ taught by REES reads on the claimed “propylene glycol n-propyl ether” required by claims 1 and 7.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
REES teaches the similar antimicrobial composition, comprising an alky glycol ether co-solvent (e.g. propylene glycol mono-propyl ether), a carboxylic acid (e.g. benzoic acid) and an anionic surfactant, with the required pH, as the present antimicrobial composition of claim 1.
However, REES does not teach the anionic surfactant is used in an amount of 10- 70 % by weight, as recited in claim 1, does not require a pH value of about 5 as required by claim 8, nor teach an additional surfactant is included, as recited in claims 9 and 10. The deficiencies are taught by the other reference AHMED et al.
AHMED teaches an antimicrobial composition comprising:
(a) glycol ethers as solvent/carrier (see: [0051], line 8-10);
(b) an organic acid (i.e. preferably are aliphatic and aromatic, e.g. benzoic acid, hexanoic acid, octanoic acid, or a combination thereof (see: [0014]; and [0015], line 8-10 & 17-19; and page 12, reference claims 1 and 6); and
(c) an anionic surfactant (see: [0014], [0018] & [0047]);
wherein the organic acid and the anionic surfactant are each present in an amount from 0.02 to 30 % by weight (see: page 12, reference claims 1 & 8).
As such, AHMED teaches the amount of anionic surfactant which overlap with the claimed anionic surfactant amount, e.g. in the range from 10 to 30 % by weight, as recited in instant claim 1.
AHMED teaches that the pH of the formulation is preferably 2.0 to 5.0 (para [0044].  Such a pH value is preferable especially where the composition may come into contact with skin during use (para [0044]).  As such AHMED teaches a pH value range which overlaps with a pH value of about 5 required by claim 8. 
AHMED teaches that the carrier can include one or more additives, i.e. at least one surfactant or wetting agent (e.g. an anionic, cationic, nonionic and/or amphoteric surfactants) can be included as a synergistic antimicrobial agent in the antimicrobial composition and provides an influence on the wetting properties of the composition (see: [0045-0047]; [0019] & [0028]). AHMED teaches that the carrier and the other additives (non-carrier), i.e. cationic, nonionic and/or amphoteric surfactants, combined can be present in a total amount of, e.g. 70% or 75% or 80% or 85% by weight, based on the total weight of the composition (see: [0019]; [0024]; [0045]; [0046], line 1-3; & [0047)).
As such, AHMED provides the suggestion that, other than the anionic surfactants discussed above, other surfactants (wetting agents), i.e. cationic, nonionic and/or amphoteric surfactants, are also suitable and can be included in the antimicrobial composition, and this reads on the “additional surfactants” and its amount ranges recited in instant claim 9.
AHMED also teaches that the surfactants (wetting agents) of the composition can increase overall detergency of the formula, solubilize or emulsify the organic ingredients
that otherwise would not dissolve or emulsify, and facilitate penetration of active ingredients deep into the surface of the intended application surfaces (see: 0045).
It is noted that AHMED does not indicate that the cationic, nonionic or amphoteric surfactants are soaps. As such, it meets the limitation that the “additional surfactant is other than soap” as recited in instant claim 10
Finding of prima facie obviousness Rational and Motivation (MPEP 2142-2143)
REES and AHMED combined teach and suggest the antimicrobial composition, which can comprise an alky glycol ether as co-solvent, an aromatic or aliphatic carboxylic acid and an anionic surfactant, as well as additional surfactants other than the anionic surfactants, for antimicrobial purposes similarly as the present antimicrobial composition claimed, wherein the composition has the claimed pH.
As such, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to combine two antimicrobial compositions, each of which is taught by the prior art to be useful for the same purpose, i.e. combining REES’s antimicrobial composition (which comprises a combination of an alky glycol ether co- solvent, a carboxylic acid and an anionic surfactant) for cleaning and reducing microbial contamination present on a surface, with AHMED’s antimicrobial composition (which comprises glycol ethers as solvent/carrier, an organic acid and an anionic surfactant) for reducing microbial concentration on hand, skin or a hard surface, in order to form a third composition to be used for the very same antimicrobial purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).	
One ordinary skill in the art at the time the invention was made would have been motivated to adjust the amount of each included ingredient to their optimal or desirable level, depending on the level of antimicrobial effect to be achieved. In the instance case, REES teaches that about 0.01 to about 0.3 % by weight of anionic surfactant can be used in the antimicrobial cleaners on hard surfaces, where AHMED teaches that 0.02 to 30 % by weight of anionic surfactant can be used in the antimicrobial composition for hand sanitizers, skin cleanser, hand soap, surgical scrubs, and for disinfecting hard surfaces. Therefore, one ordinary skill in the art would have recognized that the amount of the anionic surfactant can be varied and optimized to arrive at the present methods as claimed.
It would also have been obvious to one of ordinary skill in the art at the time the instant invention was made to include additional surfactants, i.e. cationic, nonionic and/or amphoteric surfactants, into the antimicrobial composition obtained from REES and AHMED combined because AHMED teaches that the inclusion of additional surfactants/wetting agents can provide an increase in overall detergency of the formula, may facilitate solubilizing or emulsifying of the organic ingredients that otherwise would not dissolve or emulsify, and may promote penetration of active ingredients deep into the surface of the intended application surfaces. Therefore, one ordinary skilled in the art at the time the invention was made would have recognized the desirability for the additional surfactants and would have been motivated to include them into the antimicrobial composition produced from the cited references.
Regarding the required pH values of the composition of 4 to 6.5, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the pH value of about 5, while the highest pH value REES explicitly recites is about 4, AHMED specifically teaches a preferred range for a disinfectant composition which encompasses about 5, especially in the circumstance that the composition is to be applied to skin.  Consequently, one of ordinary skill in the art would have found it obvious to adjust the pH of the disinfectant composition suggested by the combination of REES and AHMED to encompass a pH of 5, especially if the composition is to be applied to skin.  One of ordinary skill in the art would have had a reasonable expectation of success in doing so because AHMED and REES teach disinfectant compositions which contain the same or very similar ingredients including glycol solvent, organic acid and anionic surfactant.
Therefore, from the combined teaching of REES and AHMED, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
The amendments to the specification which denote the trademarks correctly renders the objection to the specification unnecessary.  thus, the objection to the specification is hereby withdrawn.
As noted above, the terminal disclaimer filed on 01/13/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No.16/638588 and 16/473695 has been reviewed and is accepted.  Thus, the obviousness-type double patenting rejections that applied the claims of 16/638588 and 16/473695 against the instant claims are hereby withdrawn.
The amendment to claim 10, which now depends claim 10 from pending claim 9 has rendered the 112(b) rejection of claim moot.  Consequently, the 112(b) of claim 10 is hereby withdrawn.
Applicant traverses the 103 rejection of record by arguing that one of ordinary skill in the art would not have looked to Rees et al. for a composition that provides an quick antimicrobial effect at the pH of the skin without compromising on foamability, nor would they have chosen benzoic acid from the several acids listed in Rees, but would have chosen lactic, citric and glycolic acids because these are the acids that were exemplified.  To bolster their argument they recite data that demonstrates that lactic acid and citric acid do not work in combination with the claimed alkyl glycol ether solvent and conclude that Rees et al. thus teaches away from the present claims.  These arguments were not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the composition provides a fast antimicrobial effect at skin pH without compromising on foamability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Indeed, any suggestion by Applicant that REES is non-analogous art as it pertains in one embodiment to disinfecting hard surfaces, rather than disinfecting skin, or that the composition acts fast without compromising foamability, is misplaced.  No limitations in the present claims can be interpreted to force an intended use of disinfection of skin only nor structurally recite combinations of ingredients that would only be meaningful for disinfecting skin.  Additionally, there is no language in the claims which require maintenance of foamability.  Rather, the instant claims encompass any antimicrobial composition with the required glycol co-solvent, acid and anionic surfactant in the required amounts and possessing the required pH.  Any reliance on pH as dictating the composition is only suitable for disinfecting skin is not relevant because as discussed in the action above, REES does teach pH values of about 4, which read on the pH range required by the independent claim of 4-6.5.  Even if the limitation of claim 8, which requires a pH of about 5 were moved into the independent claim, the combination of REES with AHMED renders this obvious because AHMED teaches a similar disinfecting composition that comprises an anionic surfactant, glycol ether co-solvent and acid with a pH that reads on about 5, and thus one of ordinary skill in the art would have had an reasonable expectation of successfully providing a disinfecting composition with a pH of about 5 based upon the similarities between the compositions of REES and AHMED.  
In terms of REES exemplifying citric, lactic and glycolic acids, which Applicant views as outside their invention, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.” MPEP 2123(I), Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, (Fed. Cir.), cert. denied,493 U.S. 975 (1989).  As outlined in the 103 rejection above, REES does teach that the acid included in the antimicrobial composition may be benzoic acid.  While benzoic acid is provided in a list, the acids provided in the list are less than 20 and thus benzoic acid would have been easily envisaged from this list, rendering obvious the selection of this acid as part of the disinfection composition taught by REES.  
In regards to Applicant’s argument that REES teaches away from Applicant’s invention on account of exemplifying lactic, glycolic and citric acids which Applicant believes is outside the claimed invention, the disclosure of more than one alternative does not constitute a teaching away from any of the alternatives if the disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Contrary to the assertion by Applicant, REES’s actual disclosure regarding the acids, puts benzoic acid in a short list of approved acids suitable for use in the antimicrobial composition.  REES further identifies benzoic acid as a suitable acid for use in the composition in multiple claims, signaling that this acid is particularly preferred.  Thus, rather than teach away from the use of benzoic acid by criticizing, discrediting or otherwise discouraging the use of benzoic acid in the antimicrobial composition, REES does the opposite by explicitly reciting benzoic acid in multiple claims. 
Applicant further traverses the 103 rejection by arguing, similarly to arguments leveled at use of REES, that AHMED exemplifies or prefers lactic acid, which is not encompassed by the claims and that benzoic acid forms part of a large list and thus teaches away from the instant invention.  Applicant further argues that compositions with pH values of only 4 and below are exemplified and that one of ordinary skill in the art would not have turned to AHMED because AHMED is solely focused on mastitis control in dairy animals.  These lines of reasoning were not found persuasive.
As outlined above regarding REES, the disclosure of more than one alternative does not constitute a teaching away from any of the alternatives if the disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Contrary to the assertion by Applicant, AHMED’s actual disclosure regarding the acids, puts benzoic acid in a list of approved acids suitable for use in the antimicrobial composition.  AHMED likewise identifies benzoic acid as a suitable acid for use in the composition in multiple claims, signaling that this acid is particularly preferred.  Thus, rather than teach away from the use of benzoic acid by criticizing, discrediting or otherwise discouraging the use of benzoic acid in the antimicrobial composition, AHMED does the opposite by explicitly reciting benzoic acid in multiple claims.  Regarding the pH limitation, as outlined in the 103 rejection above, AHMED also discloses that the pH is preferably 2.5-7.5, which encompasses about 5 which is required by claim 8.  
Therefore, the 103 rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
/JOHN PAK/Primary Examiner, Art Unit 1699